United States Court of Appeals
                            For the Eighth Circuit
                       ___________________________

                               No. 20-2018
                       ___________________________

                                George Proby, Jr.

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

    Corizon Medical Services; T. Bredeman, Corizon Director of Operations,
   Associate Regional Medical Director; J. Cofield, Director of Operations for
 Constituent Services, Head Grievance Officer; Unknown Hucke, Corizon Dr. at
  JCCC; Pamela Swartz, Corizon Nurse Practitioner at JCCC; Rebecca Grahm,
      Corizon Nurse Practitioner at JCCC; Philip Tippen; Paul F. Montany

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
             for the Eastern District of Missouri - Cape Girardeau
                                 ____________

                          Submitted: October 19, 2020
                            Filed: October 28, 2020
                                 [Unpublished]
                                ____________

Before GRUENDER, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.
       George Proby, Jr. sued numerous defendants in federal district court for
deliberate indifference to his serious medical needs and for conspiracy to deny
medical care. See 42 U.S.C. §§ 1983, 1985. The complaint named Corizon Medical
Services, T. Bredeman, Pamela Swartz, Rebecca Grahm, Hucke, Phillip Tippen,
Paul F. Montany, and J. Cofield, in their individual and official capacities. The
district court dismissed his complaint in its entirety, before he had a chance to serve
them. See 28 U.S.C. § 1915(e)(2)(B). We affirm in part and reverse in part. 1

       The district court properly dismissed some of the claims. Among them were
the official-capacity claims against J. Cofield, either under the Eleventh Amendment
or section 1983 itself. See Murphy v. Arkansas, 127 F.3d 750, 754 (8th Cir. 1997).
Proby also did not plead enough facts to allege a conspiracy. See Manis v. Sterling,
862 F.2d 679, 681 (8th Cir. 1988) (stating that, to plead a conspiracy, there must be
enough to show a “meeting of the minds” (quotation marks omitted)).

       Others should not have been dismissed. The first is the allegation against
Corizon that it violated his constitutional rights through a policy, custom, or official
action. See Smith v. Insley’s Inc., 499 F.3d 875, 880–81 (8th Cir. 2007). Also falling
into this category are Proby’s claims against the remaining defendants that they were
deliberately indifferent to his serious medical needs. See Dadd v. Anoka Cnty., 827
F.3d 749, 755 (8th Cir. 2016) (delaying treatment or examinations can amount to a
constitutional violation when the underlying condition is “medically serious or
painful” (quotation marks omitted)); Phillips v. Jasper Cnty. Jail, 437 F.3d 791, 796
(8th Cir. 2006) (“fail[ing] to administer prescribed medication,” if done knowingly,
can establish deliberate indifference); Smith v. Jenkins, 919 F.2d 90, 93 (8th Cir.
1990) (choosing the “easier and less efficacious course of treatment” can constitute
deliberate indifference).



      1
      We grant Proby’s motion for leave to proceed in forma pauperis. See
Henderson v. Norris, 129 F.3d 481, 484–85 (8th Cir. 1997) (per curiam).
                                      -2-
       To sum up, neither the official-capacity claims against Cofield nor the
conspiracy claims survive. But all remaining claims can proceed, at least at this
stage. We accordingly remand to the district court for further proceedings consistent
with this opinion, including service of process on the remaining defendants.
                        ______________________________




                                        -3-